Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 2, 5, 8, 10 – 13, 15, 17 – 19, 21, 24, 26, 29 – 30, and 33 – 35 have been examined. Claims 3 – 4, 6 – 7, 9, 14, 16, 20, 22 – 23, 25, 27 – 28, and 31 – 32 have been canceled by Applicant.

Allowable Subject Matter
Claims 1 – 2, 5, 8, 10 – 13, 15, 17 – 19, 21, 24, 26, 29 – 30, and 33 – 35 are allowed.

The following is an examiner’s statement of reasons for allowance: Krenzin (DE19753412) discloses a support roller similar to the instant invention; however Krenzin, either alone or in combination, neither discloses nor suggests a support roller comprising a sensing device being arranged at least in areas in bearing elements, and wherein the bearing element is formed in the form of at least one rotary bearing and that a rotation of a fork about a pivot axis running substantially perpendicularly to a rolling axis is possible by means of the rotary bearing, wherein the fork and/or the rolling axis can be forced by means of at least one first return device into at least one predetermined position relative to the bearing element and/or the supporting structure. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618